.




                     THE     ATTORNEY             GENERAL
                                   OF   TEXAS




    MS. Cecilia Garcia Akers, P.T.               Opinion   No.   JM-1211
    Chairman
    Texas State Board of Physical                Re:  Whether a chiropractor
      Therapy Examiners                          may advertise  that he  per-
    313 East Rundberg   Lane                     forms physical  therapy
    Suite 113                                    (RQ-1742)
    Austin, Texas   78753

    Dear   Ms. Akers:

          You ask whether  a licensed            chiropractor    who is not      a
    licensed physical therapist    may           advertise    his services      as
    "physical  therapy."

          Section 7(a)   of   the Physical            Therapy     Act,     article
    4512e, V.T.C.S.,   provides that:

                 A person   may    not practice     or  represent
              himself as able to practice physical       therapy,
                   act  or   represent     himself   as  being    a
              ihrysical  therapist     unless    he  is  licensed
              under this Act.

    At first glance, it would appear that a chiropractor      who   is
    not also  a licensed    physical therapist    may not   advertise
    that he performs  "physical therapy."    However,  section 6 of
    the same statute declares:

              This   Act   does   not apply     to:

                  (1) a licensee    of another    state   agency
              performing health-care    services    within    the
              scope of the applicable   licensing   act . . . .

    Thus, by the specific language of the Physical Therapy       Act,
    a chiropractor,   who is "a   licensee of another state    agency
    performing  health-care  services,"    is totally exempted   from
    every provision   of the act.

          It might be questioned    whether "performing    health-care
    services"   includes   the advertising   of those    services.    To
    resolve this     doubt, it  is instructive    to compare    similar
r



                                          P. 6406
                                                                                    .
Ms.   Cecilia   Garcia   Akers,   P.T.    - Page    2   (JM-1211)




provisions  of the   Chiropractic Act,             section   5a of    article
4512b, V.T.C.S.    That statute states             initially  that:

              A person  may   not  practice  chiropractic
          without being licensed to do so by the     Texas
          Board of Chiropractic   Examiners.

Unlike article 4512e, however, article 4512b furnishes                   more
details regarding    the application    of   its terms   to             other
health  care   professionals.     Specifically,    section              13(d)
states:

          This   Act   does    not  apply    to   a    physical
          therapist   duly qualified     and licensed.     under
          Chapter 836,     Acts of   the 62nd     Legislature,
          Regular     Session,     1971     (Article     4512e,
          Vernon's   Texas Civil Statutes),     provided:

                (1) the physical therapist    does not    hold
          himself or     herself out   to the   public as     a
          chiropractor    or use the term    'chiropractor,'
          'chiropractic,'      'doctor  of    chiropractic,'
          ‘D.C.   ,’ or any derivative   of those terms      in
          connection    with his or her name or     practice;                   ?
          and

              (2) the    physical    therapist    practices
          strictly within the scope      of the license   so
          held   and  in   strict   conformity   with    all
          applicable  laws and    regulations  relating   to
          the licensure.

Other exceptions    in   section   13 apply  to   physicians    and
surgeons,  registered    nurses,   licensed  vocational    nurses,
massage therapists,    and persons who provide spinal screening
services under article 4477-70, V.T.C.S.

      Since   the     legislature,     while     exempting     physical
therapists   from the    terms of the      Chiropractic    Act, has    in
plain   terms    forbade    them    to   advertise     themselves     as
"chiropractors,1'    it must    be presumed     that the    legislature
knows how to prohibit      advertising   when it wants to do so.

      With   regard     to   chiropractors'      advertising        their
services as "physical therapy, 'I the Legislature         has not done
so.    On    the     contrary,    it   has    completely        exempted
chiropractors    from the    scope of the    Physical Therapy        Act.
We conclude     that   a licensed chiropractor        who    is   not    a
licensed physical     therapist    may advertise    his services        as
"physical   therapy."




                                         P. 6407
Ms.   Cecilia   Garcia    Akers,     P.T.     - Page   3   (JM-1211)




                               SUMMARY

             A   licensed  chiropractor   who   is  not   a
          licensed physical therapist   may advertise   his
          services as "physical therapy."




                                                JIM      MATTOX
                                                Attorney General       of Texas


MARY KELLER
First Assistant     Attorney        General

LOU MCCREARY
Executive  Assistant       Attorney     General

JUDGE ZOLLIE STEAKLEY
Special Assistant  Attorney           General

RKNEA HICKS
Special Assistant        Attorney     General

RICK GILPIN
Chairman,  Opinion       Committee

Prepared by Rick Gilpin
Assistant Attorney General




                                            p. 6408